DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
The following office action is in response to the amendment and remarks filed on 8/2/21.
	Applicant’s amendment to claims 1, 3 and 11 is acknowledged.
	Claims 7, 8, 18-25 and 27 are cancelled. 
	Claims 1-6, 9-17, 26 and 28-30 are pending and claims 6, 9, 12 and 30 are withdrawn.
Claims 1-5, 10, 11, 13-17, 26, 28 and 29 are subject to examination at this time.

Response to Arguments
Regarding the Kitada reference:
Applicant's arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection.

Regarding the Mizumoto reference:
Applicant's arguments filed 8/2/21 have been fully considered but they are not persuasive.
surface properties (activation) for the purposes of direct bonding.”  (See Remarks at page 9.)
In response, Applicant’s characterization that Mizumoto is only concerned with “surface properties (activation)” is not persuasive.  The primary reference, Mizumoto is also concerned with the ability of the active oxide layer to achieve adhesion between the two substrates.  See Mizumoto at page 990:  “Also, it is reported that the oxidation process forms an active oxide layer on the wafer surfaces in the oxygen plasma irradiation [37]. This increases the surface energy of wafers, which contributes to the enhancement of wafer adhesion.”  (Emphasis added.)

Applicant submits:
“The skilled artisan will readily appreciate that the described formation of oxide or amorphous layers from plasma treatment, as described in each of Mizumoto and Suga, constitutes growth by oxidation of the respective treated substrates, and does not constitute depositing as recited. "Depositing" is a well known term of art in the semiconductor industry that does not encompass oxidation by exposure of a substrate to oxygen or oxygen and nitrogen plasmas. 
B. No Reason for Depositing 
Nor does the asserted art or rejections provide any reason to modify Mizumoto or Suga replace the described growth by plasma treatment with deposition.
 
C. Depositing Would Change the Primary References' Principles of Operation

D. No Expectation of Success for Forming 100-1000 nm Layers 
Each independent claim recites "the thin amorphous layer having a thickness between approximately 100 nm and approximately 1000 nm."…There is no indication in the art or in the 

In response to items (A), (B) and (C) above, Applicant’s characterization that the formation of oxide layer from plasma treatment constitutes growth and not deposition is an assertion not supported by evidence or facts.
First, Applicant’s original specification at para. [0041] discloses “Silicon dioxide films can be grown by a plasma enhanced chemical vapor deposition (PECVD) system using liquid tetraethoxysilane (TEOS) as the source of Si, or by TEOS photochemical decomposition, for example.”  Since the original specification associates growth with deposition, Applicant’s assertion that a growth process does not form a deposited layer is unpersuasive.  
Second, a conventional deposition process in semiconductor manufacture is called epitaxial growth.  Thus, one of ordinary skill in the art would consider a growth process to be a deposition process.  See Akatsu et al., US Publication No. 2001/037995 A1 at para. [0029], disclosing:  “The other layers are then deposited through conventional methods such as vacuum deposition, PVD or CVD, epitaxial growth and the like.”  Thus, Applicant’s assertion that a growth process does not form a deposited layer is unpersuasive.  
Third, one of ordinary skill in the art would consider Mizumoto’s oxide layer formed by plasma treatment to be deposited layer.  See Fukuoka et al., US Publication No. 2009/0321869 A1 at para. [0133] disclosing:
“ Although the barrier layer is formed using ozone water here, the barrier layer may be formed by depositing an oxide film having a thickness of about 1 nm to 10 nm by a method of oxidizing a surface of the semiconductor film having a crystalline structure by ultraviolet irradiation in an oxygen atmosphere; a method of oxidizing a surface of the semiconductor film having a crystalline structure by oxygen plasma treatment; a plasma CVD method; a sputtering method; an evaporation method; or the like.


In response to item (D) above, the argument that plasma exposure is not capable of achieving a “thickness between approximately 100 nm and approximately 1000 nm" is an assertion not supported by evidence or facts.  
One of ordinary skill in the art would recognize that a plasma treatment process to form an active oxide layer is capable of achieving a "thickness between approximately 100 nm and approximately 1000 nm" recited in the claim.  See, for example, Taylor et al., "A review of plasma oxidation of silicon and its applications", Semicond. Sci. Technol. 8 (1993):  pages 1426-1433.  Taylor in figs. 2-4 shows plasma treatment can form an oxide layer with a thickness between approximately 100 nm and approximately 1000 nm.

Applicant submits:
“E. No showing of Result-Effective Variables
As noted in the prior response, the rejections provide no showing of art-recognized result- effective variables for any of the numeric limitations in the claims, including but not limited to the "thickness between approximately 100 nm and approximately 1000 nm" (recited in all independent claims), "raising the temperature of the joined stack to around 500C at a rate of about 1C per minute or less" (recited in independent Claims 3 and 11) and "maintaining the joined stack at the ambient room temperature for at least approximately 48 hours" (recited in independent Claim 3).
1. Burdens for "routine optimization" The rejections assume that the burden is on the Applicant to show criticality whenever relying on a numeric limitation. That is incorrect as a matter of law.
2. The recited limitations are not within the "broad scope of the references"  Even if In re Aller and In re Hoeschele did provide the proper standards for the present rejections, which they do not (see above citations), the references would still not provide a prima facie case of obviousness.”  (See Remarks at page 10-12.)

In response, Applicant’s arguments are moot in view of the new ground(s) of rejection with newly cited references below including: Jun et al. WIPO Publication No.  WO 2015/191082 A1; Yokokawa, US Publication No. 2019/0295883 A1; and Augustine et al., US Publication No. 2006/0284167 A1.
For the prosecution record, there is no agreement to Applicant’s remarks submitted in the subsection “1. Burdens for "routine optimization" and Applicant’s explanation of the guidance in MPEP § 2144.05.


Applicant submits:
“4. Prior art "can" be modified to meet the claims is not the correct standard  The rejections repeatedly state that the prior art "can" be modified to meet the claims. For example:…”  Applicant’s reproduce remarks form the Final Office Action of 3/8/21 at page 4 and page 6 and highlight the word “can” in two sentences.  
In response, the word “can” is simply a part of the grammatical construction to indicate a reasonable expectation of success, -i.e. “can reasonably expect”.  The two sentences in the Final Office Action of 3/8/21 at page 4 and page 6 explain reasonable expectation of success by one of ordinary skill in the art.  See MPEP 2143.02 for reasonable expectation of success.  



Regarding Applicant’s Statements on the Interview dated June 4, 2021:
MPEP 713.04 indicates:
Applicant’s summary of what took place at the interview should be carefully checked to ensure the accuracy of any argument or statement attributed to the examiner during the interview. If there is an inaccuracy and it bears directly on the question of patentability, it should be pointed out in the next Office communication from the examiner (e.g., rejection, interview summary, or notice of allowability), wherein the examiner should set forth an accurate version of the examiner's argument or statement.  (Emphasis added).

Applicant states:
“In the interview, the Examiner asserted "broadest reasonable interpretation" (BRI) to justify an interpretation that 50°C is a cap on the anneal temperature.”  (See Remarks at page 8.  Emphasis added.)
“Furthermore, in the interview, the Examiner expressed a belief that the rejections do not need to demonstrate that the numeric limitations are result-effective variables because In re Hoeschele does not require that, unlike other cases cited in the Interview Agenda and previous response.”  (See Remarks at page 11.  Emphasis added.)

For the prosecution record there are inaccuracies in Applicant’s summary of the interview held on June 4, 2021.  These statements made by the Applicant are not to be relied on as the “assertions” or “beliefs” of the Examiner.  The substance of the interview held on June 4, 2021 is captured in the Interview Summary Record dated June 11, 2021 and the accompanying interview agenda (provided as an Appendix).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 28 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  	Claim 28 does not further limit claim 11.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitada et al., US Publication No. 2014/0167230 A1.

	Kitada teaches:
1.  A process for direct-bonding dissimilar materials in microelectronics, comprising (see fig. 1): 

	obtaining a second substrate (40) of a second material, the second material possessing a second CTE, wherein the second CTE is different from the first CTE of the first material; 
	depositing a thin amorphous layer (30), the thin amorphous layer comprising an oxide (e.g. amorphous oxide at para. [0023], [0038]), a carbide, a nitride, a carbonitride, or an oxynitride, on a surface of the first substrate (10/20) and/or the second substrate as a direct-bonding intermediary between the first substrate and the second substrate, the thin amorphous layer having a thickness between approximately 100 nm and approximately 1000 nm (e.g. 100 nm or less at para. [0023]); and 
	direct-bonding the first substrate and the second substrate together at an ambient room temperature (e.g. room temperature bonding at para. [0028]) to make a joined stack.  See Kitada para. [0001] – [0074], figs. 1-5.

	Regarding claim 1:
	Kitada discloses the thin amorphous layer has a thickness of 100 nm or less at para. [0023].
	Kitada’s thickness range overlaps Applicant’s range of “approximately 100 nm and approximately 1000 nm”.
	MPEP § 2144.05 indicates:
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)
“Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.”
“[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  

	Regarding the recitation of “approximately”, MPEP  § 2144.05 indicates:
	"The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997)
	Thus, the imitation “approximately 100 nm and approximately 1000 nm” allows for thickness slightly above/below the range.


Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitada et al., US Publication No. 2014/0167230 A1 in view of Jun et al. WIPO Publication No.  WO 2015/191082 A1.

	Kitada teaches:
1.  A process for direct-bonding dissimilar materials in microelectronics, comprising (see fig. 1): 
	obtaining a first substrate (10/20) of a first material, the first material possessing a first coefficient of thermal expansion (CTE); 
	obtaining a second substrate (40) of a second material, the second material possessing a second CTE, wherein the second CTE is different from the first CTE of the first material; 
	depositing a thin amorphous layer (30), the thin amorphous layer comprising an oxide (e.g. amorphous oxide at para. [0023], [0038]), a carbide, a nitride, a carbonitride, or an oxynitride, on a surface of the first substrate (10/20) and/or the second substrate as a direct-bonding intermediary between the first substrate and the second substrate, the thin amorphous para. [0023]); and 
	direct-bonding the first substrate and the second substrate together at an ambient room temperature (e.g. room temperature bonding at para. [0028]) to make a joined stack.  See Kitada para. [0001] – [0074], figs. 1-5.

	Regarding claim 1:
	In an alternative interpretation of claim 1, the reference Jun is being introduced.
	In an analogous art, Jun, in figs. 3-5, teaches directly bonding two heterogenous substrates (202/208 + 240) with deposited bonding layers (206A, 206B).  Thickness of the bonding layers (t2, t4) is a result effective variable that is adjusted such that it thick enough “to enable strong bonding” and “adhesion strength” but thin enough “to enable integration”.  Jun further discloses an individual thickness of (t2) and (t4) as 25 to 75 nm and a combined thickness of (t2+t4) of 50-150 nm.  Jun’s combined thickness of the bonding layer overlaps the range recited in the claim.  See Jun at page 7, line 19-32, page 8, line 1-13, page 9, line 4-21, page 10, line 3-32, page 18, line 7-15.

	It would have been obvious to one having ordinary skill in the art to form “the thin amorphous layer having a thickness between approximately 100 nm and approximately 1000 nm”, since where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  See MPEP § 2144.05, Obviousness of Ranges and Optimization of Ranges.  
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is 
Referring to MPEP § 2144.05, “…the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results over the prior art range.” (See also MPEP  § 716.02 for a discussion of criticality and unexpected results.)
	Also see MPEP § 2144.05:  
	”In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)…Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.”; and 
	“Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent").”

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention  to modify the teachings of Kitada with the teachings of Jun to form “the thin amorphous layer having a thickness between approximately 100 nm and approximately 1000 nm”, because Jun teaches the thickness of the bonding layer is adjusted such that it thick enough “to enable strong bonding” and “adhesion strength” but thin enough “to enable integration”.  .  See Jun at page 7, line 19-32, page 9, line 4-21, page 10, line 3-32


Claims 1, 10, 17 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizumoto et al., "Direct Wafer Bonding and Its Application to Waveguide Optical Isolators", Materials, 5 (2012): pages 985-1004  (from the IDS) in view of Fukuoka et al., US Publication No. 2009/0321869 A1, Suga et al., "Combined Process for Wafer Direct Bonding by Means of .

Mizumoto teaches:
1. A process for direct-bonding dissimilar materials in microelectronics, comprising: 
	obtaining a first substrate of a first material (e.g. Ce:YIG in fig. 8 and fig. 4), the first material possessing a first coefficient of thermal expansion (CTE); 
	obtaining a second substrate of a second material (e.g. LiNbO3 in fig 8 and silicon-on-insulator, SOI in fig. 4), the second material possessing a second CTE, wherein the second CTE is different from the first CTE of the first material; 
	depositing a thin layer, the thin layer comprising an oxide, a carbide, a nitride, a carbonitride, or an oxynitride on a surface of the first substrate and/or the second substrate as a direct-bonding intermediary between the first substrate and the second substrate (e.g. See page 990, plasma irradiation with oxygen forms “an active oxide layer”.  Also see Fukuoka below as evidence that forming an oxide layer by plasma treatment is considered a deposition process) ; and 
	direct-bonding the first substrate and the second substrate together at an ambient room temperature to make a joined stack (e.g. See page 998-999, “Successful bonding was achieved by contacting activated wafer surfaces in a vacuum chamber and by applying a pressure of 1 MPa for 3 min at room temperature.”).    See Mizumoto at pages 985-1004, figs. 1-12.

Regarding claim 1:
Fukuoka at para. [0133] discloses:
“ Although the barrier layer is formed using ozone water here, the barrier layer may be formed by depositing an oxide film having a thickness of about 1 nm to 10 nm by a method of oxidizing a surface of the semiconductor film having a crystalline structure by ultraviolet irradiation in an oxygen atmosphere; a method of oxidizing a surface of the semiconductor film having a crystalline structure by oxygen plasma treatment; a plasma CVD method; a sputtering method; an evaporation method; or the like.

Fukuoka is evidence that forming an oxide layer by plasma treatment is considered a deposition process because he indicates “depositing an oxide film” can be accomplished by “oxygen plasma treatment”.

	Mizumoto is silent the “active oxide layer” that is formed by plasma irradiation with oxygen is “amorphous” and that the thin amorphous layer has a thickness between approximately 100 nm and approximately 1000 nm.
	In an analogous art, Suga teaches plasma irradiation with oxygen forms an intermediate amorphous layer for a bonding interface.  See Suga at page 487, Section: TEM observations.
	Mizumoto and Suga do not expressly teach approximately 100 nm and approximately 1000 nm.
	However, Mizumoto teaches or suggests to one of ordinary skill in the art that the presence/thickness of the active oxide layer is responsible for adhesion in the disclosure at page 990:  “Also, it is reported that the oxidation process forms an active oxide layer on the wafer surfaces in the oxygen plasma irradiation [37]. This increases the surface energy of wafers, which contributes to the enhancement of wafer adhesion.”  (Emphasis added.)

	Furthermore, in an analogous art, Jun, in figs. 3-5, teaches directly bonding two heterogenous substrates (202/208 + 240) with deposited bonding layers (206A, 206B).  Thickness of the bonding layers (t2, t4) is a result effective variable that is adjusted such that it thick enough “to enable strong bonding” and “adhesion strength” but thin enough “to enable integration”.  Jun further discloses an individual thickness of (t2) and (t4) as 25 to 75 nm and a combined thickness of (t2+t4) of 50-150 nm.  Jun’s combined thickness of the bonding layer 
	It would have been obvious to one having ordinary skill in the art to form “the thin amorphous layer having a thickness between approximately 100 nm and approximately 1000 nm”, since where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  See MPEP § 2144.05, Obviousness of Ranges and Optimization of Ranges.  
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See MPEP § 2144.05, Obviousness of Ranges
Referring to MPEP § 2144.05, “…the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results over the prior art range.” (See also MPEP  § 716.02 for a discussion of criticality and unexpected results.)
	Also see MPEP § 2144.05:  
	”In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)…Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.”; and 
	“Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent").”





 	Mizumoto further teaches:
10. The process of claim 1, wherein the first material of the first substrate comprises lithium tantalate (LiTaO3) or lithium niobate (LiNbO3), and the second material of the second substrate comprises silicon (Si), quartz, fused silica glass, sapphire, or a glass (e.g. LiNbO3 in fig. 8 and silicon (Si) of the SOI in fig. 4)

Regarding claim 17:
 	Mizumoto further teaches:
17. The process of claim 1, wherein the first material of the first substrate forms a device when direct-bonded to the second material of the second substrate, the device selected from the group consisting of an acoustic filter, a surface acoustic wave (SAVV) device, a sensor on a processor, a light emitting diode (LED), an infrared (IR) sensor, a VIS sensor, a projector on a processor, an image sensor, an optical device, and a light detection and ranging (LIDAR) device (e.g. See waveguide optical isolator at pages 998.)

Regarding claim 26:
 	Mizumoto further teaches:
26. The microelectronics device of claim 1, wherein the thin amorphous layer comprises silicon (e.g. see silicon (Si) of the SOI in fig. 4 and page 990.)

Suga also teaches:
26. The microelectronics device of claim 1, wherein the thin amorphous layer comprises silicon (e.g. See page 487, Section: TEM observations).


	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Mizumoto with the teachings of Suga because (i)  oxygen-RIE-nitrogen treatment forms a thick amorphous layer that is responsible for oxidation of the substrate surface (e.g. see page 487, Section: TEM observations); and  (ii)  adding a nitrogen plasma treatment after the oxygen RIE plasma process causes significant increases in bonding strength (e.g. see page 485, Section: Results).
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Mizumoto with the teachings of Jun to form “the thin amorphous layer having a thickness between approximately 100 nm and approximately 1000 nm”, because Jun teaches the thickness of the bonding layer is adjusted such that it thick enough “to enable strong bonding” and “adhesion strength” but thin enough “to enable integration”.  .  See Jun at page 7, line 19-32, page 9, line 4-21, page 10, line 3-32


	Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitada, as applied to claim 1 above, in view of Yokokawa, US Publication No. 2019/0295883 A1.

	Regarding claim 2:
	Kitada teaches all the limitations of claim 1 above, but is silent:
	“further comprising maintaining the joined stack at the ambient room temperature for at least 48 hours”

para. [0048] – [0049].  “Moreover, the results of Examples 3, 4 revealed that when the bonded wafer was stored for 24 hours or more before the first heat treatment, the generation of outer-peripheral micro voids was further successfully suppressed.“  See Yokogawa at para. [0066].
	Yokokawa disclosure of “one day to several days” and “24 hours or more” overlaps the range recited in the claim.  Yokokawa also recognizes the time the joined stack is maintained at ambient room temperature is a result effective variable that suppresses microvoids.
	
	It would have been obvious to one having ordinary skill in the art to perform “further comprising maintaining the joined stack at the ambient room temperature for at least 48 hours”, since where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  See MPEP § 2144.05, Obviousness of Ranges and Optimization of Ranges.  
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See MPEP § 2144.05, Obviousness of Ranges

	Also see MPEP § 2144.05:  
	”In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)…Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.”; and 
	“Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent").”

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention  to modify the teachings of Kitada with the teachings of Yokogawa to perform “further comprising maintaining the joined stack at the ambient room temperature for at least 48 hours” because microvoids can be suppressed.  See Yokogawa at para. [0048] – [0049], [0066].


	Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizumoto in view of Fukuoka, Suga and Jun, as applied to claim 1 above, in further view of Yokokawa, US Publication No. 2019/0295883 A1.

	Regarding claim 2:
	Mizumoto, Fukuoka, Suga and Jun teach all the limitations of claim 1 above, and Suga further teaches maintaining the joined stack at the ambient room temperature for 24 hrs at page 
	Mizumoto, Fukuoka, Suga and Jun do not expressly teach at least 48 hours. 
	 In an analogous, Yokokawa teaches “The study by the inventor has revealed that outer-peripheral micro voids generated in wafers bonded at room temperature disappear when the wafers are left alone under unchanged conditions for one day to several days. The reason is not exactly clear, but is probably that bubbles are expelled outside the wafers…. Meanwhile, when outer-peripheral micro voids are generated to some extent, after the bonding step and before a first heat treatment is performed, the bond wafer and the base wafer are preferably left alone at room temperature for a long time (24 hours or more) while being bonded to each other…”.  See Yokokawa at para. [0048] – [0049].  “Moreover, the results of Examples 3, 4 revealed that when the bonded wafer was stored for 24 hours or more before the first heat treatment, the generation of outer-peripheral micro voids was further successfully suppressed.“  See Yokogawa at para. [0066].
	Yokokawa disclosure of “one day to several days” and “24 hours or more” overlaps the range recited in the claim.  Yokokawa also recognizes the time the joined stack is maintained at ambient room temperature is a result effective variable that suppresses microvoids.
	
	It would have been obvious to one having ordinary skill in the art to perform “further comprising maintaining the joined stack at the ambient room temperature for at least 48 hours”, since where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  See MPEP § 2144.05, Obviousness of Ranges and Optimization of Ranges.  
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  “[A] prior art 
Referring to MPEP § 2144.05, “…the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results over the prior art range.” (See also MPEP  § 716.02 for a discussion of criticality and unexpected results.)
	Also see MPEP § 2144.05:  
	”In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)…Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.”; and 
	“Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent").”

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention  to modify the teachings of Mizumoto with the teachings of Yokogawa to perform “further comprising maintaining the joined stack at the ambient room temperature for at least 48 hours” because microvoids can be suppressed.  See Yokogawa at para. [0048] – [0049], [0066].


Claims 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizumoto in view of Fukuoka, Suga, Jun, Takagi et al., "Room-temperature wafer bonding of Si to LiNbO3, LiTaO3 and Gd3Ga5O12 by Ar-beam surface activation", J. Micromech. Microeng. 11 (2001): pages 348–352 (of record) and Augustine et al., US Publication No. 2006/0284167 A1.

Regarding claim 3:
	Mizumoto, Fukuoka, Suga and Jun teach the limitations of claim 3 as applied to claim 1 above.
	Mizumoto is silent regarding “raising the temperature of the joined stack to around 50 degree C at a rate of about 1 degree C per minute or less.”
	However, Mizumoto teaches annealing at low temperatures to prevent avoid problems such as debonding of the interface and cracking due to mismatch in thermal expansion.  See Mizumoto at pages 988, 990 and 999.
	In an analogous art, Takagi teaches bonding a silicon substrate (Si) with a LiNbO3 substrate.  “The annealing temperature was limited up to about 100 ◦C in this system, because the LiNbO3 specimen cracked during an annealing process at 150 ◦C for 2 h, as shown in figure 6(b).”  See Takagi at page 350, Section: Results and discussion.
	In an analogous art, Augustine teaches applying a slow ramp rate when bonding two substrates in order to minimize the effect of thermal expansion mismatch.  Augustine further teaches a ramp of about 25 degree C/hour (= 0.42 degree C/min).  See Augustine at para. [0067].  Augustine’s ramp rate is within the range of “a rate of about 1 degree C/min or less” recited in the claim.
	Based on the teachings of Takagi and Augustine, it would have been obvious to one having ordinary skill in the art to raise “the temperature of the joined stack to around 50 degree C at a rate of about 1 degree C per minute or less”, since where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  See MPEP § 2144.05, Obviousness of Ranges.   
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 
Referring to MPEP § 2144.05, “…the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results over the prior art range.” (See also MPEP  § 716.02 for a discussion of criticality and unexpected results.)
	Also see MPEP § 2144.05:  
	”In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)…Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.”; and 
	“Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent").”


	Regarding claim 4:
	Mizumoto is also silent regarding “further comprising raising the temperature of the joined stack to around 100 degree C at a rate of about 1 degree C per minute or less, when one of the materials is silicon.”
	However, Mizumoto teaches annealing at low temperatures to prevent avoid problems such as debonding of the interface and cracking due to mismatch in thermal expansion.  See Mizumoto at pages 988, 990 and 999.
	In an analogous art, Takagi teaches bonding a silicon substrate (Si) with a LiNbO3 substrate.  “The annealing temperature was limited up to about 100 ◦C in this system, because 
	In an analogous art, Augustine teaches applying a slow ramp rate when bonding two substrates in order to minimize the effect of thermal expansion mismatch.  Augustine further teaches a ramp of about 25 degree C/hour (= 0.42 degree C/min).  See Augustine at para. [0067].  Augustine’s ramp rate is within the range of “a rate of about 1 degree C/min or less” recited in the claim.
	Based on the teachings of Takagi and Augustine, it would have been obvious to one having ordinary skill in the art to raise “the temperature of the joined stack to around 100 degree C at a rate of about 1 degree C per minute or less, when one of the materials is silicon”, since where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  See MPEP § 2144.05, Obviousness of Ranges.   
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See MPEP § 2144.05, Obviousness of Ranges
Referring to MPEP § 2144.05, “…the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results over the prior art range.” (See also MPEP  § 716.02 for a discussion of criticality and unexpected results.)
	Also see MPEP § 2144.05:  
	”In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)…Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable 
	“Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent").”

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Mizumoto with the teachings of Suga because (i)  oxygen-RIE-nitrogen treatment forms a thick amorphous layer that is responsible for oxidation of the substrate surface (e.g. see page 487, Section: TEM observations); and  (ii)  adding a nitrogen plasma treatment after the oxygen RIE plasma process causes significant increases in bonding strength (e.g. see page 485, Section: Results).
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Mizumoto with the teachings of Jun to form “the thin amorphous layer having a thickness between approximately 100 nm and approximately 1000 nm”, because Jun teaches the thickness of the bonding layer is adjusted such that it thick enough “to enable strong bonding” and “adhesion strength” but thin enough “to enable integration”.  .  See Jun at page 7, line 19-32, page 9, line 4-21, page 10, line 3-32
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Mizumoto with the teachings of Takagi because limiting the annealing temperature up to about 100 ◦C can help prevent cracking.  See Takagi at page 350, Section: Results and discussion.
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Mizumoto with the teachings of Augustine because applying a slow ramp rate when bonding two substrates helps minimize the effect of thermal expansion mismatch.  See Augustine at para. [0067].

5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitada, as applied to claim 1 above, in view of Broekaart et al. ,US Publication No. 2012/0077329 A1.

	Regarding claim 5:
	Kitada teaches all the limitations of claim 1 above and further teaches “prior to the direct-bonding of the first wafer and the second wafer together, plasma activating the bonding surfaces of the first wafer and the second wafer” (e.g. see irradiation with ion beams at para. [0028].)
	Kitada teaches cleaning the substrates at para. [0065], but is silent regarding “exposing the plasma-activated bonding surfaces to NH4OH (ammonium hydroxide)”.
	In an analogous art, Broekaart teaches regarding “exposing the plasma-activated bonding surfaces to NH4OH (ammonium hydroxide)” at para. [0110].
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention  to modify the teachings of Kitada with the teachings of Broekaart to obtain high bond strength between two substrates.  See Broekaart at para. [0110].
	
	
Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizumoto in view of Fukuoka, Suga and Jun, as applied to claim 1 above, and further in view of Takei et al., "Effects of Wafer Precleaning and Plasma Irradiation to Wafer Surfaces on Plasma-Assisted Surface-Activated Direct Bonding", Japanese Journal of Applied Physics, 49 (2010): pages 1-3 (of record).


	Regarding claim 5
	Mizumoto, Fukuoka, Suga and Jun teach the limitations of claim 1 above and Mizumoto further teaches prior to the direct-bonding of the first wafer and the second wafer together, 
	Mizumoto, Fukuoka, Suga and Jun do not expressly teach cleaning with NH4OH (ammonium hydroxide).
	In an analogous art, Takei teaches cleaning LiNbO3 and SOI wafers with NH4OH, H2O2 and H2O at page 2.
	It would have been obvious to a person of ordinary skill in the before the effective filling date of the claimed invention to modify the teachings of Mizumoto with the teachings of Takei to perform cleaning with NH4OH (ammonium hydroxide) because one of ordinary skill in the art would be motivated to look for cleaning materials and Takei teaches NH4OH is a known material suitable for cleaning LiNbO3 and SOI wafers for bonding.  Also see MPEP § 2144.07, Art Recognized Suitability for an Intended Purpose.


Claims 11, 28 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizumoto in view of Fukuoka, Suga, Jun, Takagi, Augustine and Yokokawa.

	Regarding claim 11:
Mizumoto, Fukuoka, Suga, Jun, Takagi, Augustine and Yokokawa teach the limitations as applied to claims 1, 2 and 3 above.

	Regarding claim 28:
Mizumoto, Fukuoka, Suga, Jun, Takagi, Augustine and Yokokawa teach the limitations as applied to claim 1 above.

	

Mizumoto, Fukuoka, Suga, Jun, Takagi, Augustine and Yokokawa teach the limitations as applied to claim 10 above.

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Mizumoto with the teachings of Fukuoka because oxygen plasma treatment is an art recognized process suitable to deposit an oxide layer.  Also see MPEP § 2144.07, Art Recognized Suitability for an Intended Purpose.
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Mizumoto with the teachings of Suga because (i)  oxygen-RIE-nitrogen treatment forms a thick amorphous layer that is responsible for oxidation of the substrate surface (e.g. see page 487, Section: TEM observations); and  (ii)  adding a nitrogen plasma treatment after the oxygen RIE plasma process causes significant increases in bonding strength (e.g. see page 485, Section: Results).
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Mizumoto with the teachings of Jun to form “the thin amorphous layer having a thickness between approximately 100 nm and approximately 1000 nm”, because Jun teaches the thickness of the bonding layer is adjusted such that it thick enough “to enable strong bonding” and “adhesion strength” but thin enough “to enable integration”.  .  See Jun at page 7, line 19-32, page 9, line 4-21, page 10, line 3-32
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Mizumoto with the teachings of Takagi because limiting the annealing temperature up to about 100 ◦C can help prevent cracking.  See Takagi at page 350, Section: Results and discussion.
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Mizumoto with the teachings of para. [0067].
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention  to modify the teachings of Mizumoto with the teachings of Yokogawa to perform “further comprising maintaining the joined stack at the ambient room temperature for at least 48 hours” because microvoids can be suppressed.  See Yokogawa at para. [0048] – [0049], [0066].


	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizumoto in view of Fukuoka, Suga and Jun, as applied to claim 1 above, and further in view of Epshteyn, US Patent No. 6,502,271 (of record).

Regarding claim 13:
	Mizumoto, Fukuoka, Suga  and Jun teach all the limitations of claim 1 above but are silent regarding planarizing a bonding surface, cleaning with a PVA brush and Megasonic SC1 and spin drying.
	In an analogous art, Epshteyn teaches planarizing substrate surfaces, conventional cleaning of the planarized surfaces uses a PVA brush scrubbing process and megasonic cleaning, followed by spin drying.  See Epshteyn at Abstract, col 1, ln 49–56, col 5, ln 3–25. 
	
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Mizumoto with the teachings of Epshteyn to perform “planarizing a bonding surface of each of the first substrate and the second substrate with chemical mechanical planarization (CMP) before the direct-bonding at the ambient room temperature; cleaning the planarized surfaces with a PVA brush scrubbing col 1, ln 40–48); and (ii)  “Conventional post-CMP wafer cleaning commonly uses a combination of buffing, double-sided brush scrubbing, megasonic cleaning and spin-rinse drying to remove contaminates from the wafer's surface..” (e.g. Epshteyn at col 1, ln 49–56).


	Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizumoto in view of Fukuoka, Suga, Jun and Epshteyn, as applied to claim 1 above, and further in view of Ozawa, US Publication No. 2011/0053339 A1.

Regarding claim 14:
	Mizumoto, Fukuoka, Suga, Jun and Epshteyn teach all the limitations of claims 1 and 13 above, and Mizumoto teaches plasma activating the substrate surfaces by applying an oxygen plasma at page 990.  Mizumoto does not expressly teach nitrogen plasma and is silent regarding the bias voltage.
	Suga teaches plasma activating the substrate surfaces by applying an oxygen plasma in RIE mode followed by a nitrogen plasma in RIE mode at page 487, also see page 484, Table I.  
	Suga further teaches RIE plasma and applying a bias voltage (e.g. “Moderate self-bias between plasma and wafer surface can effectively accelerate ions…” at page 484 and see “self-bias” at page 486.), but is silent regarding a specific numerical value for the bias voltage such as -200 to -300 volts.
para. [0061].
	Ozawa teaches a negative bias is a result effective variable to increase the amount of positively charged nitrogen radicals in the plasma that can be attracted toward the substrate and discloses an exemplary range of 10-1000 V.
	It would have been obvious to one having ordinary skill in the art to perform “further comprising plasma activating the cleaned surfaces with nitrogen plasma in RIE mode with a bias voltage of -200 and -300 volts, since where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  See MPEP § 2144.05, Obviousness of Ranges and Optimization of Ranges.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See MPEP § 2144.05, Obviousness of Ranges
Referring to MPEP § 2144.05, “…the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results over the prior art range.” (See also MPEP  § 716.02 for a discussion of criticality and unexpected results.)
	Also see MPEP § 2144.05:  
	”In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)…Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable 
	“Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent").”

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Mizumoto with the teachings of Ozawa because applying a negative bias can increase the amount of positively charged nitrogen radicals in the plasma that can be attracted toward the substrate.  See Ozawa at para. [0061].


	Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizumoto in view of Fukuoka, Suga, Jun, Epshtyen and Ozawa, as applied to claim 1 above, and further in view of Takei.

Regarding claim 15:
	Mizumoto, Suga, Jun, Epshtyen and Ozawa teach all the limitations of claims 1 and 13-14 above, but do not expressly teach further comprising spray rinsing the plasma-activated surfaces with a 29% NH4OH solution to fortify subsequent direct bonds.
	In an analogous art, Takei teaches cleaning LiNbO3 and SOI wafers with NH4OH, H2O2 and H2O at page 2.
	Regarding the limitation “29%”, while Takei is silent on strength or concentration of the NH4OH solution it is considered within the skill level of one of ordinary skill in the art or by the guidance provided by Takei.

	It would have been obvious to a person of ordinary skill in the before the effective filling date of the claimed invention to modify the teachings of Mizumoto with the teachings of Takei to perform cleaning with NH4OH (ammonium hydroxide) because one of ordinary skill in the art would be motivated to look for cleaning materials and Takei teaches NH4OH is a known material suitable for cleaning LiNbO3 and SOI wafers for bonding.  Also see MPEP § 2144.07, Art Recognized Suitability for an Intended Purpose.


	Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mizumoto in view of Fukuoka, Suga, Jun, Takagi and Augustine, as applied to claim 3 above, in further view of Ozawa, US Publication No. 2011/0053339 A1 and Noda et al. US Publication No. 2013/0228775 A1.

Regarding claim 16:
	Mizumoto, Suga, Jun, Takagi and Augustine teach all the limitations of claim 3 above, and Mizumoto further teaches plasma activating the substrate surfaces by applying an oxygen plasma at page 990.  Mizumoto does not expressly teach nitrogen plasma and is silent regarding the bias voltage.
	Suga teaches plasma activating the substrate surfaces by applying an oxygen plasma in RIE mode followed by a nitrogen plasma in RIE mode at page 487, also see page 484, Table I.  
	Suga teaches the plasma activation with oxygen and nitrogen is applied to both substrate surfaces.  Since each of the first substrate and the second substrate is plasma activated with oxygen and nitrogen, the claim limitation “plasma activating the first substrate with nitrogen plasma in RIE mode…and plasma activating the second substrate with oxygen plasma 
	Suga further teaches RIE plasma and applying a bias voltage (e.g. See “Moderate self-bias between plasma and wafer surface can effectively accelerate ions…” at page 484;  See “self-bias” at page 486; See “Oxygen ions in RIE mode can be deeply implanted by high-self bias voltage resulting in formation of thick silicon dioxide layer.” at page 487, Section: TEM observations.).  However, Suga is silent regarding a specific numerical value for the bias voltage such as -200 to -300 volts.
	In an analogous art, Ozawa teaches “For instance, if the stage with the silicon substrate 10 mounted thereon is applied with a negative bias voltage, positively charged nitrogen radicals in the plasma are attracted toward the silicon substrate, hence increasing the amount of nitrogen radicals supplied to the silicon substrate 11…The bias voltage applied to the stage is preferably in the range of 10-1000 V.”  See Ozawa at para. [0061].
	Ozawa teaches a negative bias is a result effective variable to increase the amount of positively charged nitrogen radicals in the plasma that can be attracted toward the substrate and discloses an exemplary range of 10-1000 V.
	In an analogous art, Noda teaches “For example, RF power is supplied as bias power to the substrate side to generate self-bias voltage, so that the substrate side has a negative potential with respect to the oxygen plasma, which enables oxygen ions (typically, O+ and O2+) in the oxygen plasma to move toward the substrate side easily; thus, the oxide semiconductor film is formed while taking in oxygen ions. Moreover, the number of oxygen ions taken in can be changed by control of the self-bias voltage. As the self-bias voltage is increased, the oxygen ions taken in by the oxide semiconductor film are increased, so that an oxide semiconductor film with even fewer oxygen vacancies can be formed.”  See Noda at para. [0020], also see para. [0097], [0132]. 

	
	It would have been obvious to one having ordinary skill in the art to perform “further comprising plasma activating the first substrate with nitrogen plasma in RIE mode with a bias voltage of -200 to - 300 volts and plasma activating the second substrate with oxygen plasma in RIE mode with a bias voltage of -200 to -300 volts”, since where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  See MPEP § 2144.05, Obviousness of Ranges and Optimization of Ranges.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See MPEP § 2144.05, Obviousness of Ranges
Referring to MPEP § 2144.05, “…the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results over the prior art range.” (See also MPEP  § 716.02 for a discussion of criticality and unexpected results.)
	Also see MPEP § 2144.05:  
	”In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)…Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.”; and 
	“Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent").”

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Mizumoto with the teachings of Ozawa because applying a negative bias can increase the amount of positively charged nitrogen radicals in the plasma that can be attracted toward the substrate.  See Ozawa at para. [0061].
	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Mizumoto with the teachings of Noda because “…the number of oxygen ions taken in can be changed by control of the self-bias voltage. As the self-bias voltage is increased, the oxygen ions taken in by the oxide semiconductor film are increased, so that an oxide semiconductor film with even fewer oxygen vacancies can be formed.”  See Noda at para. [0020]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
3 March 2022